DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 9-11, and 14-18 are allowed.  The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to teach or render obvious all of a rotational speed calculator for an ignition control apparatus that calculates the rotational speed of the rotor based on a polarity signal provided by a regulator representing a polarity of an alternating current output voltage corresponding to at least one phase of the alternating current generator and a rotation signal provided by a pulser indicating that the rotor of the alternating current generator has passed through a predetermined rotational position when the internal combustion engine is started up, as stated in claims 1 and 4.  The prior art of Kiessling teaches the rotational speed calculator with a rotation signal provided by a pulser but is silent as to the polarity signal being provided by a regulator.  The secondary reference of Sato teaches a regulator that receives alternating current, but not a regulator that provides a polarity signal.  Therefore, combining the regulator of Sato with the rotational speed calculator of Kiessling would not be obvious and a combination of these references cannot be made to reject claims 1 and 4.  

The prior art of record fails to teach or render obvious all of a rotational speed calculator for an ignition control apparatus that calculates the rotational speed of the rotor based on the rotation signal only after the internal combustion engine is started up, as stated in claim 9.  Note that this calculation happens only after start up, as opposed to the calculation being based only on the rotation signal, as was claimed in previous versions of the claims.

Claims 3, 5, 7, 10-11, and 14-18 are allowable based on their dependence on an allowed claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                    
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747